DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US Patent 6,193,144) in view of Silva Correira (WO 2008/020777) and Watson (US Publication 2017/0211831).
With respect to claim 1, Yoshikawa et al. teaches a screen printer with an object support (8) supporting a textile (2);

Yoshikawa et al. is silent with respect to a roller mounted to a squeegee mounting bar and a roller to heat the textile, a heater element connected to the housing and a control unit having an input area having controls for setting a desired temperature of the roller and the status area having a display for indicating the actual temperature of the roller.
Silva Correira teaches a fabric compressor for a screen printing press (Figure 3 and note Figures 2, 3, 10 and 12 appear to be the same embodiment.  Figure 3 appears to be the side view of Figure 2 as disclosed on Page 15, Lines 14-19.  Figure 10 appears to be the top view of Figure 2 as disclosed on Page 16, Lines 14-22 and Figure 12 is the view underneath the housing 31 as disclosed on Page 16, Line 23-Page 17, Line 3) having a squeegee mounting bar comprising a housing (31) having a roller (11) is mounted to the squeegee mounting bar (note: Figure 3 appears to show roller 11 
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Yoshikawa et al. to a roller mounted to a squeegee mounting bar, a heater element and a control unit as taught by Silva Correira for the purpose of providing direct contact and heat with the medium to ensure the image is properly transferred to the medium.
However, Silva Correira does not explicitly disclose a control unit having an input having controls for setting a desired temperature of the roller and the status area having a display for indicating the actual temperature of the roller.  Watson provides a control unit (thermostat 20) connected to a heater element (Paragraphs 0015 and 0033) with an input area (30) and a status area (28), the input area (30) having controls for setting a desired temperatures and the status area (28) having a display for indicating the actual temperatures (Paragraphs 0015 and 0033).

	With respect to claim 2, Silva Correira teaches the roller (11) is mounted within the housing (31) for rotational movement about an axis generally perpendicular to the first direction (refer to marked-up Figure 2 in the detailed action and Page 11, Lines 15-21, Page 22, Lines 12-17).
With respect to claim 3, Silva Correira teaches the housing has an opening and a portion of the roller can be accessed through the opening (refer to marked up 12 in the detailed action).
[AltContent: textbox (Opening for portion of roller 11)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    284
    335
    media_image1.png
    Greyscale

With respect to claim 4, Silva Correira teaches the roller (11) rotates about the axis during movement of the housing from the first location to the second location (Page 
With respect to claim 5, Yoshikawa et al. teaches the claimed invention with the exception of a roller rotates in response to contact with the textile. 
Silva Correira teaches a roller (3) rotates in response to contact with the textile (Column 3, Lines 57-63 and Column 5, Lines 57-60).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Yoshikawa et al. to provide a roller as taught by Silva Correira for the purpose of providing direct contact with the medium to ensure the medium is flat and taut for the image transfer.
With respect to claim 6, Yoshikawa et al. teaches a motor (10) for rotating the roller about the axis (Column 4, Lines 56-61).  
With respect to claim 7, Yoshikawa et al. teaches a control unit (602) has inputs (603) for setting a speed for moving the housing from a first location to the second location (Column 5, Lines 45-51 and Figure 6).
With respect to claim 8, Yoshikawa et al. teaches the control unit (602) has inputs (602) for the speed for moving the housing along the second direction (Column 5, Lines 45-51 and Figure 6).
With respect to claim 9, Yoshikawa et al. teaches the control unit has inputs for specifying a pressure applied by the roller to the textile (Column 6, Lines 19-26).
With respect to claim 13, with respect to the limitation, “wherein the desired temperature is between ambient temperature and 400°F (204°C)”, the desired temperature is input by the user to the control unit based on the desired output.  .  

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US Patent 6,193,144) in view of Silva Correira (WO 2008/020777) and Watson (US Publication 2017/0211831) as applied to the claims above, and further in view of Inuaki et al. (JP 11-147306).
With respect to claim 10, Yoshikawa et al., as modified, provides a control unit (602) that has inputs area (603)  having controls for setting and manipulating parameters (Column 5, Lines 45-51 and Figure 6).
However, Yoshikawa et al., as modified, does not explicitly provide a control unit that has an input unit for specifying the distance from the heater element to the textile when moving the housing from the first location to the second location.    
Inuaki et al. teaches a concept of a control unit (12) with an input device (13) for specifying the distance (L2) from the squeegee element (7, 8; note in combination the squeegee element taught by Inuaki et al. is considered to correspond to the heating element 34 taught by Silva Correira above) to the substrate (4) when moving the housing (9) from the first location (start location of a stroke; note in combination the first location of Inuaki et al. corresponds to the first location in marked-up Figure 2 of Silva Correira) to a second location (end location of a stroke, Paragraphs 005, 0034, 0035; 
It would have been obvious to one of ordinary skill in the art before the effective filing date was made to further modify the invention taught by Yoshikawa et al., as modified, to be explicitly capable of specifying the distance to the substrate as taught by Inuaki et al. for the purpose of allowing the desired processing to be performed by the heating element and allowing the heating element to be returned to a starting position while not in contact with the substrate as desired.

4.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US Patent 6,193,144) in view of Silva Correira (WO 2008/020777) and Watson (US Publication 2017/0211831) as applied to the claims above, and further in view of Boland et al. (US Publication 2018/0222178).
With respect to claims 11 and 12, Yoshikawa et al., as modified, teaches the claimed invention with the exception of the housing has a heat vent and a fan mounted over the heat vent.  Boland et al. teaches a printing system with a heater housing that has a heat vent (240) and a fan (420) mounted over the heat vent (Figure 4 and 
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the housing taught by Yoshikawa et al., as modified, to provide the housing with a fan and a heat vent as taught by Boland et al. for the purpose of supplying air to heating elements to prevent overheating (Paragraph 0025) without scorching the print media thereby effectively ensuring that print quality remains at a desired level (Paragraph 002). 

5.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silva Correira (WO 2008/020777) in view of Yoshikawa et al. (US Patent 6,193,144), Jang et al. (KR20030088983) and Watson (US Publication 2017/0211831).
With respect to claim 14, Silva Correira teaches an assembly for treating a textile before or during a screen printing operation comprising:
 an object support (1) for supporting a textile (note: “supporting a textile” is intended use and a textile does not patentably distinguish from the prior art, therefore Silva Correira is capable of performing the intended function); 
a bar (refer to marked-up Figure 2 in the detailed action) extending across a portion of the object support (1 and Figure 2); 
a fabric compressor (11) mounted to the bar (refer to marked-up Figure 2 in the detailed action) for reciprocating translational motion along a portion thereof between a first position to a second position (Page 9, Lines 12-16, Page 11, Lines 15-21, Page 14, Lines 11-14 and Page 19, Lines 24-27, Page 22, Lines 12-23 and refer to marked up 
a first member (21) for moving the fabric compressor between the first position and the second position (refer to marked-up Figure 2 in the detailed action); 
a heater element connected to the roller (34, Page 9, Lines 17-23 and Page 25, Lines 14-21); 
a temperature sensor (Page 23, Lines 28-30) connected to the roller (note the specification discloses a temperature sensor controls temperature of the cloth, however it is noted that the specification also discloses that heating elements are used directly for compressor roll and therefore the sensor can be used to control the temperature of the roll).
[AltContent: textbox (First Member moving the fabric compressor between the first position and the second position)][AltContent: arrow]
    PNG
    media_image2.png
    298
    423
    media_image2.png
    Greyscale


Yoshikawa et al. teaches a roller (3) with a surface contacting member (note: the outer surface of roller 3 is the surface contact member) facing the object support (8) and being in direct contact with a surface of the textile (Figure 2).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Silva Correira to provide a roller facing the object support and being in direct contact with a surface of a textile as taught by Yoshikawa et al. for the purpose of ensuring the roller is in and maintained in direct contact with the medium.
However,  Yoshikawa et al. does not explicitly disclose a roller with a surface contacting member facing the object support and being in direct contact with a surface of the textile, a second member for moving one of the fabric compressor and the object support along a line generally perpendicular to the bar back and forth between a disengaged position and an engaged position and a control unit connected to the heater element and capable of generating a signal to the heater element representative of a desired temperature of the roller.  

It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Silva Correira to provide a second member to move a fabric compressor as taught by Jang for the purpose of ensuring the roller is in and maintained in direct contact with the medium.
Silva Correira does not explicitly disclose a control unit connected to the heater element and capable of generating a signal to the heater element representative of a desired temperature of the roller.
Watson provides a control unit (thermostat 20) connected to a heater element (Paragraphs 0015 and 0033) and capable of generating a signal (Paragraphs 0036-0037 teach the thermostat initiating heating or cooling or switching between heating or cooling based on readings which is considered to be accomplished by generating and sending signals, Paragraph 0033 teaches the thermostat includes a processor as the control unit) to the heater element representative of a desired temperature of the roller (Paragraphs 0035-0037). One skilled in the art before the effective filing date would have recognized sending signals is a well known manner of controlling a controlled unit or object. 
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the controller taught by Silva Correira to be explicitly capable of generating signals as taught by Watson for the purpose of effectively controlling a controlled unit or object.

With respect to claim 16, Silva Correira teaches a conventional carrousel screen comprises a printing machine wherein a conventional carrousel screen printing machine (Page 11, Lines 22-28 and Page 18, Line 25) a plurality of print heads spaced from one another long the path (note: a conventional carrousel screen printing machine inherently provides a plurality of printheads), each of the plurality of print heads are connected to a source of ink and have an applicator for applying the ink to the textile (Page 18, Line 21-Page 19, Line 6).
With respect to claim 17, Silva Correira teaches controlling the second member representative to the desired pressure for the roller to apply to the textile (Page 11, Line 22- Page 12, Line 12).  Silva Correira, as modified, does not explicitly teach control unit is capable of generating a signal to the second member.
Watson teaches the concept of the control unit providing a signal to a controlled unit (Paragraphs 0036-0037 teach the thermostat initiating heating or cooling or switching between heating or cooling based on readings which is considered to be accomplished by generating and sending signals, Paragraph 0033 teaches the thermostat includes a processor as the control unit).  One skilled in the art before the 
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the controller taught by Silva Correira to be explicitly capable of generating signals as taught by Watson for the purpose of effectively controlling a controlled unit or object.
With respect to claim 18, with respect to the limitation, “wherein the desired temperature is from ambient temperature to 400°F (204°C)”, the desired temperature is input by the user to the control unit based on the desired output.  Therefore, the control unit of Silva Correira, as modified, is considered to be capable of receiving an input for the user where the desired temperature is in the claimed range and the desired temperature itself is not considered to further limit the claimed structure of the fabric compressor.  Silva Correira, as modified, is considered to teach all of the limitations of the fabric compressor as claimed.  
With respect to claim 19, the limitation “the textile has a printing area having a length dimension and a width dimension” is considered to define limitations of the textile which is an article worked upon.  Thus, defining the structure of the textile does not have any patentable significance to the apparatus claims as presently written.  Therefore, it is considered that Correira as modified reads on all of the limitations of the apparatus as claimed.
With respect to claim 20, Silva Correira teaches the roller (11) is mounted for rotation about a second axis in response to contact with the textile during movement from the first position to the second position (Page 9, Lines 12-16, Page 11, Lines 15-.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853